--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (“Agreement”) dated this 19th day of December 2007, by and
between John Shindler (the “Executive”) and Pacific Premier Bank (the “Bank” or
the “Employer”).
 
WITNESSETH


WHEREAS, the Employer desires to assure themselves of the services of the
Executive for the period provided in this Agreement, and the Executive is
willing to serve in the employ of the Employer for such period, all in
accordance with the terms and conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
Executive and the Employer do agree to the terms of employment as follows:
 
1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:
 
(a)           Affiliate.  Affiliate of any person or entity means any
stockholder or person or entity controlling, controlled by or under common
control with such person or entity, or any director, officer or key executive of
such entity or any of their respective relatives. For purposes of this
definition, “control,” when used with respect to any person or entity, means the
power to direct the management and policies of such person or entity, directly
or indirectly, whether through ownership of voting securities, by contracting or
otherwise; and the terms “controlling” and “controlled” have meanings that
correspond to the foregoing.
 
(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3 (a) hereof.
 
(c)           Cause. Termination of the Executive’s employment for “Cause” shall
mean termination because of personal dishonesty or incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or other misdemeanor offenses) or
final cease-and-desist order or material breach of any provision of this
Agreement.
 
(d)           Change in Control.  “Change in Control” shall mean the occurrence
of any of the following events subsequent to the date of this Agreement: (i) the
acquisition of control of Pacific Premier Bancorp, Inc. (the “Company”) or the
Bank as defined in the rules and regulations of the applicable banking
regulators on the date hereof (provided that in applying the definition of
Change in Control as set forth under the rules and regulations of the applicable
banking regulators, the Board of Directors of Employer shall substitute its
judgment for that of the applicable banking regulators); (ii) an event that
would be required to be reported in response to Item 5.01(a) of the Current
Report on Form 8-K pursuant to Sections 13 or 15(d) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”), or any successor thereto, whether or
not any class of securities of the Company is registered under the Exchange Act;
(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), after the date hereof, other than a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
Affiliate of the Company, is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of the Company’s
or the Bank’s then outstanding securities; (iv) the sale or other disposition of
all or substantially all of the assets of the Company or the Bank or the
transfer by the Company or the Bank of greater than 25% of the voting securities
of the Company or the Bank; or (v) during any period of three consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company or the Bank cease for any reason to constitute at least
a majority thereof, unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.
 
(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.
 
(f)           Confidential and Proprietary Information. “Confidential and
Proprietary Information” shall mean any and all (i) confidential or proprietary
information or material not in the public domain about or relating to the
business, operations, assets or financial condition of the Employer or any
Affiliate of the Employer or any of the Employer’s or any such Affiliate’s trade
secrets; and (ii) information, documentation or material not in the public
domain by virtue of any action by or on the part of the Executive, the knowledge
of which gives or may give the Employer or any Affiliate of the Employer an
advantage over any person not possessing such information. For purposes hereof,
the term Confidential and Proprietary Information shall not include any
information or material (i) that is known to the general public other than due
to a breach of this Agreement by the Executive or (ii) was disclosed to the
Executive by a person who the Executive did not reasonably believe was bound to
a confidentiality or similar agreement with the Employer.
 
(g)           Date of Termination. “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause or for Disability, the date
specified in the Notice of Termination, and (ii) if the Executive’s employment
is terminated for any other reason, the date on which a Notice of Termination is
given or as specified in such Notice.
 
(h)           Disability. Termination by the Employer of the Executive’s
employment based on “Disability” shall mean termination because of any physical
or mental impairment which qualifies the Executive for disability benefits under
the applicable long-term disability plan maintained by the Bank or, if no such
plan applies, which would qualify the Executive for disability benefits under
the Federal Social Security System.
 
(i)           Good Reason. Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive following a
Change in Control based on:
 
 
(i)
Without the Executive’s express written consent, a material adverse change made
by the Employer which would reduce the Executive’s functions, duties or
responsibilities as Executive Vice President and Chief Financial Officer of the
Bank.

 
 
(ii)
Without the Executive’s express written consent, a material reduction by the
Employer in the Executive’s Base Salary as the same may be increased from time
to time; or

 
 
(iii)
Without the Executive’s express written consent, the Employer requires the
Executive to be based at a location more than 50 miles from Costa Mesa,
California (which requirement shall be deemed to be a material change in the
geographic location at which the Executive must perform services for the Bank),
except for required travel on business of the Employer to an extent
substantially consistent with the Executive’s present business travel
obligations.

 
(j)           IRS.  IRS shall mean the Internal Revenue Service.
 
(k)           Notice of Termination. Any purported termination of the
Executive’s employment by the Employer for any reason including, without
limitation, for Cause or Disability, or by the Executive for any reason
including, without limitation, for Good Reason, shall be communicated by written
“Notice of Termination” to the other party or parties hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Bank’s termination of Executive’s employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 14 hereof.
 
(l)           Separation from Service.  Whether a Separation from Service takes
place is determined based on the facts and circumstances surrounding the
termination of the Executive’s employment and whether the Employer and the
Executive intended for the Executive to provide significant services for the
Employer following such termination.  A termination of employment will not be
considered a Separation from Service if:
 
 
(i)
the Executive continues to provide services as an employee of the Employer at an
annual rate that is twenty percent or more of the services rendered, on average,
during the immediately preceding three full calendar years of employment and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment, or

 
 
(ii)
the Executive continues to provide services to the Employer in a capacity other
than as an employee of the Employer at an annual rate that is twenty percent or
more of the services rendered, on average, during the immediately preceding
three full calendar years of employment and the average annual remuneration
earned during the final three full calendar years of employment.

 
(m)           Specified Employee.  Pursuant to Code Section 409A, a Specified
Employee shall mean a key employee (as defined in Section 416(i) of the Code
without regard to paragraph 5 thereof) of the Employer if any stock of the
Company is publicly traded on an established securities market or otherwise.
 
2.           Term of Employment.
 
(a)           The Bank hereby employs the Executive as Executive Vice President
and Chief Financial Officer of the Bank, and the Executive hereby accepts said
employment and agrees to render such services to the Employer, on the terms and
conditions set forth in this Agreement.  The term of employment under this
Agreement shall be for a term of three years, commencing on the date of this
Agreement, unless such term is extended as provided in this Section 2.  On the
annual anniversary of the date first above written and each annual anniversary
thereafter, the term of this Agreement shall automatically be extended for an
additional one-year without the need for notification to be given by the Board
of Directors of the Employer of its approval of such extension.  If either the
Executive on the one hand, or the Bank on the other hand, gives written notice
to the other party or parties hereto of such party’s or parties’ election not to
extend the term, with such notice to be given not less than ninety (90) days
prior to any such anniversary date, then this Agreement shall terminate at the
conclusion of its remaining term. References herein to the “Term of Employment”
shall refer both to the initial term and successive terms.
 
(b)           During the Term of Employment, the Executive shall perform such
executive services for the Employer as may be consistent with Executive’s titles
and such executive services which are from time to time assigned to Executive by
the Employer’s Board of Directors.  The Executive shall devote Executive’s
entire business time, attention, skill and energy exclusively to the business of
the Employer.  The Executive shall not engage or prepare to engage in any other
business activity, whether or not such business activity is pursued for gain,
profit or other economic or financial advantage; provided, however, that the
Executive may engage in appropriate civic, charitable or religious activities
and devote a reasonable amount of time to private investments or boards or other
activities provided that such activities do not interfere or conflict with the
Executive’s responsibilities and are not or not likely to be contrary to the
Employer interests
 
3.           Compensation and Benefits.
 
(a)           The Employer shall compensate and pay the Executive for services
during the term of this Agreement at a minimum base salary of $190,000 per year
(“Base Salary”), which may be increased from time to time in such amounts as may
be determined by the Board of Directors of the Employer and may not be decreased
without the Executive’s express written consent.  The Executive’s Base Salary
shall be paid in periodic installments (not less than monthly) in accordance
with the general payroll practices of the Employer, as in effect from
time-to-time.
 
(b)           This Agreement shall have no impact on, and Executive shall
continue to be entitled to all benefits set forth in, that certain Salary
Continuation Agreement between Executive and the Bank dated May 17, 2006.  In
addition, during the term of this Agreement, the Executive shall be entitled to
participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the Bank (or
the Company to the extent it pertains to the Company’s common stock or options
to acquire its common stock), to the extent commensurate with Executive’s then
duties and responsibilities as fixed by the Board of Directors of the Employer.
 
(c)           Executive shall be entitled to receive all benefits and conditions
of employment generally available to other executives of Employer, including,
without limitation, sick leave, disability, accident, life, hospitalization,
medical and dental insurance, paid holidays, and participation in any pension,
profit sharing or other retirement plan pursuant to the terms of said plans.
 
(d)           Executive shall accrue paid vacation at the rate of three weeks
per year and paid sick leave at the rate of two hours per pay period.  Except as
stated herein, the terms and conditions of Executive’s vacation and sick pay
shall be governed by Employer’s Employee Handbook, as amended from
time-to-time.  The Executive shall not be entitled to receive any additional
compensation from the Employer for failure to take a vacation, nor shall the
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Board of Directors of the Employer.
 
(e)           Executive shall be eligible for a discretionary performance bonus
not to exceed 50% of Executive’s Base Salary, based on individual performance
and overall performance of the Employer.  The criteria for determining
eligibility and the amount of any bonus shall be in the discretion of the
Compensation Committee of the Employer’s Board of Directors.  Such bonus, if
any, shall be paid between January 1 and March 15 following the year during
which performance is measured.
 
(f)           The Executive shall be required to obtain a physical examination
not less than annually during the Term of Employment which shall be paid for by
Employer.
 
4.           Expenses. The Employer shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of or in connection with the business of the Employer, including,
but not by way of limitation, traveling expenses, subject to such reasonable
documentation and other limitations as may be established by the Board of
Directors of the Employer. If such expenses are paid in the first instance by
the Executive, the Employer shall reimburse the Executive therefore.
 
5.           Termination.
 
(a)           The Employer shall have the right, at any time upon prior Notice
of Termination, to terminate the Executive’s employment hereunder for any
reason, including, without limitation, termination for Cause or Disability, and
the Executive shall have the right, upon prior Notice of Termination, to
terminate Executive’s employment hereunder for any reason.
 
(b)           In the event that (i) the Executive’s employment is terminated by
the Bank for Cause, (ii) the Executive dies or (iii) the Executive terminates
his employment hereunder other than for Disability or Good Reason, the Executive
shall have no right pursuant to this Agreement to compensation or other benefits
for any period after the applicable Date of Termination or death other than for
Base Salary accrued through the Date of Termination or death.
 
(c)           In the event that the Executive’s employment is terminated as a
result of Disability during the term of this Agreement, the Executive shall
receive the lesser of (i) Executive’s existing Base Salary as in effect as of
the Date of Termination, multiplied by one year or (ii) Executive’s Base Salary
for the duration of the Term of Employment.  In the event of the Executive’s
death during the term of this Agreement, the Executive’s estate shall receive
the lesser of (i) Executive’s existing Base Salary as in effect as of the date
of Executive’s death, multiplied by one year or (ii) Executive’s Base Salary
through the end of the Term of Employment.  Payment pursuant to this Subsection
(c) shall be paid to the Executive or Executive’s estate within sixty (60) days
after the Date of Termination.
 
(d)           In the event that the Executive’s employment is terminated (i) by
the Employer for other than Cause, Disability, or the Executive’s death or (ii)
by the Executive (a) due to a material breach of this Agreement by the Employer,
or (b) for Good Reason, then the Employer shall, subject to Section 6 hereof, if
applicable, provide the benefits described in subparagraph (A) of this Section
6(d).  Such a termination shall be deemed an involuntary termination if the
breach or Good Reason basis for termination has not been cured within thirty
(30) business days after a written notice of non-compliance has been given by
the Executive to the Employer, such written notice has been given no more than
ninety (90) days after the initial occurrence of the breach or the Good Reason
basis for termination, and the termination occurs within two (2) years following
the initial occurrence of the breach or the Good Reason basis for termination.
 
(A)           Pay to the Executive a cash severance amount equal to the
Executive’s Base Salary as in effect immediately prior to the Date of
Termination, plus his incentive bonus for the previous year, less taxes and
other required withholding (“Severance Pay”).  Such Severance Pay shall be paid
in a lump sum on the first business day of the month following the Date of
Termination.  Nothwithstanding the foregoing, no such Severance Pay will be paid
to Executive unless the Executive has undergone a Separation from Service.
 
(e)           In receiving any payments pursuant to this Section 5, the
Executive shall not be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to the Executive hereunder,
and such amounts shall not be reduced or terminated whether or not the Executive
obtains other employment.
 
(f)           Restrictions on Timing of Distribution.  Notwithstanding any
provision of this Agreement to the contrary, if Executive is a Specified
Employee on the Date of Termination and, as a result thereof, Section 409A of
the Code and the rules promulgated thereunder would so require, payments
pursuant to Subsection (d) of this Section 5 may not commence earlier than six
(6) months after the Date of Termination.  Therefore, in the event this
Subsection (f) is applicable, the payment required pursuant to Subsection (d) of
this Section 5 shall be paid in a lump sum on the first day of the seventh month
following the Date of Termination.
 
6.           Limitation of Benefits under Certain Circumstances. If the payments
and benefits pursuant to Section 5 hereof, either alone or together with other
payments and benefits which the Executive has the right to receive from the
Employer, would constitute a “parachute payment” under Section 280G of the Code,
the payments and benefits payable by the Employer pursuant to Section 5 hereof
shall be reduced, in the manner determined by the Executive, by the amount, if
any, which is the minimum necessary to result in no portion of the payments and
benefits payable by the Employer under Section 5 being non-deductible to the
Employer pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. The determination of any reduction in
the payments and benefits to be made pursuant to Section 5 shall be based upon
the opinion of independent counsel selected by the Employer’s independent public
accountants and paid by the Employer. Such counsel shall be reasonably
acceptable to the Employer and the Executive; shall promptly prepare the
foregoing opinion, but in no event later than thirty (30) days from the Date of
Termination; and may use such actuaries as such counsel deems necessary or
advisable for the purpose. Nothing contained herein shall result in a reduction
of any payments or benefits to which the Executive may be entitled upon
termination of employment under any circumstances other than as specified in
this Section 6, or a reduction in the payments and benefits specified in Section
5 below zero.
 
7.           Restrictions Respecting Confidential Information and
Non-Solicitation
 
(a)           The Executive acknowledges and agrees that by virtue of the
Executive’s position and involvement with the business and affairs of the
Employer, the Executive will develop substantial expertise and knowledge with
respect to all aspects of the Employer’s business, affairs and operations and
will have access to all significant aspects of the business and operations of
the Employer and to Confidential and Proprietary Information.
 
(b)           The Executive hereby covenants and agrees that, during the term of
employment and thereafter, unless otherwise authorized by the Employer in
writing, the Executive shall not, directly or indirectly, under any
circumstance: (i) disclose to any other person or entity (other than in the
regular course of business of the Employer) any Confidential and Proprietary
Information, other than pursuant to applicable law, regulation or subpoena or
with the prior written consent of the Employer; (ii) act or fail to act so as to
impair the confidential or proprietary nature of any Confidential and
Proprietary Information; (iii) use any Confidential and Proprietary Information
other than for the sole and exclusive benefit of the Employer; or (iv) offer or
agree to, or cause or assist in the inception or continuation of, any such
disclosure, impairment or use of any Confidential and Proprietary Information.
Following the term of employment, the Executive shall return all documents,
records and other items containing any Confidential and Proprietary Information
to the Employer (regardless of the medium in which maintained or stored).
 
(c)           While the Executive is employed by the Employer and for one (1)
year after the Date of Termination, the Executive shall not hire or solicit or
attempt to solicit for hire a Covered Employee, encourage another person to hire
a Covered Employee, or otherwise seek to adversely influence or alter such
Covered Employee’s relationship with the Employer or any of the Employer’s
Affiliates (except during the Executive’s employment with the Employer, when
acting on the good faith belief that ending the Covered Employee’s employment
would be in the Employer’s best interest). A “Covered Employee” shall be any
person who has been employed by the Employer or any of the Employer’s Affiliates
in which Executive was directly involved or had access to Confidential and
Proprietary Information at any time within the twelve (12) months prior to the
date of any action prohibited by the preceding sentence occurs.
 
(d)           The Executive acknowledges that as a result of Executive’s
employment with the Employer, Executive has held and will continue to hold a
position of the highest trust in which Executive comes to know the Employer’s
employees, its customers and its Confidential and Proprietary Information.  The
Executive agrees that the provisions of Section 7 (c) are necessary to protect
the Employer’s legitimate business interests.  The Executive warrants that these
provisions will not unreasonably interfere with Executive’s ability to earn a
living or to pursue Executive’s occupation after Executive’s employment ends for
any reason.  Executive agrees to promptly notify the Employer of the name and
address of any Person or entity to which Executive provides services during the
Covered Period and authorizes the Employer, after consultation with Executive as
to the form and content of any such notice, to notify that entity of Executive’s
obligations under this Agreement.
 
(e)           The parties agree that nothing in this Agreement shall be
construed to limit or negate the common law of torts, confidentiality, trade
secrets, fiduciary duty and obligations where such laws provide the Employer
with any broader, further or other remedy or protection than those provided
herein.
 
(f)           Because the breach of any of the provisions of this Section 7 will
result in immediate and irreparable injury to the Employer for which the
Employer will not have an adequate remedy at law, the Employer shall be
entitled, in addition to all other rights and remedies, to seek a degree of
specific performance of the restrictive covenants contained in this Section 7
and to a temporary and permanent injunction enjoining such breach, without
posting bond or furnishing similar security.
 
8.           Cooperation in Legal
Proceedings.                                                                            After
the Date of Termination, the Executive agrees to reasonably cooperate with the
Employer and any of their Affiliates in the defense or prosecution of any claims
or actions that may be brought against or on behalf of the Employer or its
Affiliates, which relate to events or occurrences that transpired while the
Executive was employed by the Employer.  The Executive’s reasonable cooperation
in connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Employer or any of their Affiliates.  The
Executive also agrees to reasonably cooperate with the Employer and any of their
Affiliates in connection with any investigation or review of any federal, state,
or local regulatory authority as any such investigation or review relates to any
acts or omissions that transpired while the Executive was employed by the
Employer.  The Executive understands that in any legal action, investigation, or
review covered by this Section 8 that the Employer expects the Executive to
provide only accurate and truthful information or testimony.  The Employer will
pay expenses necessarily and reasonably incurred by the Executive in complying
with this Section.
 
9.           Work Product.  The Executive acknowledges that all inventions
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Employer or its Affiliates, research and development or existing
or future products or services and which are conceived, developed or made by the
Executive while employed by the Employer and its Affiliates (“Work Product”)
belong to the Employer or such Affiliates (as applicable).  The Executive shall
promptly disclose such Work Product to the Board of Directors of the Employer
and perform all actions reasonably requested by such Board of Directors (whether
during or after the Executive’s employment) to establish and confirm such
ownership (including, without limitation, executing assignments, consents,
powers of attorney and other instruments).
 
10.           Return of
Property.                                                      On and after the
Date of Termination for any reason, or at any time during the Executive’s
employment, on the request or direction of the Employer, the Executive will
immediately deliver to the Employer any or all equipment, property, material,
Confidential and Proprietary Information, Work Product or copies thereof which
are owned by the Employer and are in the Executive’s possession or
control.  This includes documents or other information prepared by the
Executive, on Executive’s behalf or provided to the Executive in connection with
the Executive’s duties while employed by the Employer, regardless of the form in
which such document or information are maintained or stored, including computer,
typed, written, electronic, audio, video, micro-fiche, imaged, drawn or any
other means of recording or storing documents or other information.  The
Executive hereby warrants that the Executive will not retain in any form such
documents, Confidential and Proprietary Information, Work Product or other
information or copies thereof.  The Executive may retain a copy of this
Agreement and any other document or information describing any rights the
Executive may have after the termination of the Executive’s employment.
 
11.           Dispute Resolution.                                            The
Executive and the Employer agree that arbitration in accordance with the Federal
Arbitration Act and the Dispute Resolution Procedures set forth in Attachment A
to this Agreement shall be the exclusive means for final resolution of any
dispute between the parties arising out of or relating to the Executive’s
employment or this Agreement, except (1) for workers’ compensation and
unemployment claims; (2) when injunctive relief is necessary to preserve the
status quo or to prevent irreparable injury; and (3) any claims arising from or
relating to Section 7 of this Agreement.  Injunctive relief may be sought only
from any court of competent jurisdiction located in Orange County, California
and the Executive consents to venue and personal jurisdiction in any such
court.  The parties hereto agree that the arbitration provided for hereunder
shall be conducted by the Judicial Arbitration and Mediation Services, Inc.
(“JAMS”), presently located in Orange County, California.  In the event JAMS is
unable or unwilling to conduct the arbitration provided for under the terms of
this Section, or has discounted its business, the parties agree that the
American Arbitration Association, presently located in Orange County,
California, shall conduct the binding arbitration referred to in this
Section.  If any part of this Agreement is held by an arbitrator or court of
competent jurisdiction to be void or unenforceable, the remaining provisions
shall continue with full force and effect.  If this Agreement shall be
determined by any court or an arbitrator to be unenforceable because of its
duration, or the scope of activities, information or geographic area covered,
the parties agree that this Agreement shall be interpreted to extend to the
maximum period of time or range of activities, information or geographic area
that would be enforceable.
 
12.           Withholding.  All payments required to be made by the Employer
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employer may
reasonably determine should be withheld pursuant to any applicable law or
regulation.
 
13.           Assignability.  The Employer may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation
or other entity with or into which the Employer may hereafter merge or
consolidate or to which the Employer may transfer all or substantially all of
its respective assets, if in any such case said corporation or other entity
shall by operation of law or expressly in writing assume all obligations of the
Employer hereunder as fully as if it had been originally made a party hereto,
but may not otherwise assign this Agreement or its rights and obligations
hereunder. The Executive may not assign or transfer this Agreement or any rights
or obligations hereunder.
 
14.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the signature page hereto. Any notice,
request, demand or other communication delivered or sent in the manner aforesaid
shall be deemed given or made (as the case may be) upon the earliest of (a) the
date it is actually received, (b) the business day after the day on which it is
delivered by hand, (c) the business day after the day on which it is properly
delivered to Federal Express (or a comparable overnight delivery service), or
(d) the third business day after the day on which it is deposited in the United
States mail. The Employer or the Executive may change their respective addresses
by notifying the other party or parties of the new addresses in any manner
permitted by this Section 14.
 
15.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Board of Directors of the Employer to sign
on their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.
 
16.           Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the California,
without regard to any conflicts of laws provisions thereof.
 
17.           Nature of Obligations. Nothing contained herein shall create or
require the Employer to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.
 
18.           Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
19.           Validity. The invalidity, illegality or unenforceability of any
provision of this Agreement, in whole or in part, shall not affect the validity,
legality or enforceability of any other provisions of this Agreement, which
shall remain in full force and effect.
 
20.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
21.           Regulatory Prohibition and Required Provisions.
 
(a)           Notwithstanding any other provision of this Agreement to the
contrary, any payments made to the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. §1828(k), and the
regulations promulgated thereunder, including 12 C.F.R. Part 359. Furthermore,
following such termination for Cause, the Executive will not, directly or
indirectly, participate in the affairs or the operations of the Employer.
 
(b)           If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) or 8(g)(1) of the FDIA, 12 U.S.C. § 1818(e)(3) or
(g)(1), the Bank’s obligations under this contract shall be suspended as of the
date of service, unless stayed by appropriate proceedings.  If the charges in
the notice are dismissed, the Bank may in its discretion (i) pay Executive all
or part of the compensation withheld while their contract obligations were
suspended; and (ii) reinstate (in whole or in part) any of the obligations which
were suspended.
 
(c)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or 8(g)(l) of the FDIA, 12 U.S.C. § 1818(e)(4) or (g)(l), all
obligations of the Bank under this contract shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.
 
(d)           If the Bank is in default as defined in Section 3(x)(l) of the
FDIA, 12 U.S.C. § 1813(x)(l) all obligations of the Bank under this contract
shall terminate as of the date of default, but this paragraph shall not affect
any vested rights of the contracting parties.
 
(e)           All obligations of the Bank under this contract shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the institution, by the Federal Deposit
Insurance Corporation (“FDIC”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the FDIA, 12 U.S.C. § 1823(c).
 
22.           Entire Agreement. This Agreement embodies the entire agreement
between the Employer and the Executive with respect to the matters agreed to
herein. All prior agreements between the Employer and the Executive with respect
to the matters agreed to herein are hereby superseded and shall have no force or
effect.
 
[Signature page follows]
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 
PACIFIC PREMIER BANK




By:                                                                
      Name:
Title:
Address:
1600 Sunflower Avenue
2nd Floor
Costa Mesa, CA  92626




EXECUTIVE




By:                                                                
      Name:  John Shindler
Address:
                                    90 E. Yale Loop
    Irvine, CA  92604



--------------------------------------------------------------------------------

 
Attachment A
 
DISPUTE RESOLUTION PROCEDURES
 
The parties agree to make a good faith effort to informally resolve any dispute
before submitting the dispute to be resolved in accordance with the following
procedures (“Procedures”):
 
A.  
The party claiming to be aggrieved (“Claimant”) shall furnish to the other a
written statement of the grievance, all Persons whose testimony would support
the grievance, and the relief requested or proposed.  The written statements
must be delivered to the other party within the time limits for bringing an
administrative or court action based on that claim.

 
B.  
If the other party does not agree to furnish the relief requested or proposed,
or otherwise does not satisfy the demand of the Claimant within 30 days and the
Claimant wishes to pursue the issue, the Claimant shall give notice to the other
of the Claimant’s demand that the dispute be submitted to non-binding mediation
before a mediator jointly selected by the parties or the parties cannot agree on
a mediator selected from a list provided by the American Arbitration
Association.  Such mediation should occur within 90 days of the demand for
mediation.

 
C.  
If the dispute is not resolved in mediation, the Claimant shall request
arbitration of the dispute by giving written notice to the other party within 30
days after mediation. The parties will attempt to agree on a mutually acceptable
arbitrator and, if no agreement is reached, the parties will request a list of
nine arbitrators from the American Arbitration Association or such other
arbitration firms as agreed and select by alternatively striking names.  The
arbitration will be conducted consistent with American Arbitration Association’s
National Rules for Resolution of Employment Disputes (“Rules”) that are in
effect at the time of the arbitration.  If there is any conflict between those
Rules and the Procedures, the Procedures will govern.  The arbitrator shall have
authority to decide whether the conduct complained of under Section A above
violates the legal rights of the parties.  In any such arbitration proceeding,
any hearing must be supported by written findings of fact and conclusions of
law.  The arbitrator’s findings of fact must be supported by substantial
evidence on the record as a whole, and the conclusions of law and any remedy
must be provided for by and consistent with the laws of California and federal
law.  The arbitrator shall have no authority to add to, modify, change or
disregard any lawful term of the Agreement. The Employer will pay the
arbitrator’s fee.  Any award that may result from such arbitration, may be
confirmed into a judgment from a court and enforced in accordance with
applicable law.

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------